Citation Nr: 0017120	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  97-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as a residual of exposure to fluorocarbons during service.

2.  Entitlement to service connection for a heart disorder, 
claimed as a residual of exposure to fluorocarbons during 
service.

3.  Entitlement to service connection for a lung disorder, to 
include emphysema, claimed as a residual of exposure to 
fluorocarbons during service.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1956 
to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1994 and March 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In June 1998, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 1999). 

The case was previously before the Board in September 1998, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service medical records and service 
personnel records have been destroyed by fire and are 
unavailable.  

3.  There is competent medical evidence which reveals current 
diagnoses of chronic obstructive pulmonary disease (COPD), 
and hypertension.  

4.  There is no competent medical evidence of record 
revealing diagnosis of, or treatment for, headaches.  The 
evidence of record notes only a vague history of tension 
headaches.  

5.  The competent medical evidence of record relates the 
veteran's lung disorders and hypertension to a long history 
of smoking.  

6.  There is competent medical evidence of record revealing 
current diagnoses of post traumatic stress disorder.  

7.  The veteran did not engaged in combat with the enemy.

8.  The veteran's own statements regarding the occurrence of 
stressors in service are not credible and/or consistent with 
the circumstances or conditions of service.


CONCLUSIONS OF LAW

1.  Headaches, a heart disorder, and a lung disorder, claimed 
as residuals of exposure to fluorocarbons, were not incurred 
in active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  Post traumatic stress disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1131; 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented claims which are plausible.  The Board is 
satisfied that VA has assisted the veteran as much as it can 
in the development of his claim.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Hypertension may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

The RO has attempted to obtain the veteran's service medical 
records.  In September 1994 the National Personnel Record 
Center (NPRC) replied to the RO and indicated that the 
veteran's service medical records had been destroyed by fire.  
The RO subsequently tried to obtain the veteran's service 
personnel records and was informed the these records were 
destroyed by fire and that the file could not be 
reconstructed.  VA has a heightened obligation to search for 
alternate medical records when service medical records are 
not available and must also provide an explanation to the 
veteran regarding VA's inability to obtain his service 
medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
All attempts to retrieve the veteran's service records from 
NPRC have resulted in reports that they have been destroyed 
by fire and are unavailable and cannot be reconstructed.  

II.  Heart, Lungs, and Headaches

The veteran claims that he was exposed to fluorocarbons 
during service and that this caused him to develop headaches, 
a heart disorder, and a lung disorder.  He claims that during 
service his military specialty was as a heating and 
refrigeration repair specialist and that he was exposed to 
fluorocarbons such as Freon while repairing and servicing the 
refrigeration equipment.  As noted above, there are no 
service department records available.  The Board is unable to 
confirm what the veteran's military specialty was.  However, 
the Board will accept as true the veteran's assertions that 
he was a heating and refrigeration repair specialist during 
service and that he was exposed to fluorocarbons such as 
Freon at that time.  

To support his claim the veteran submitted excerpts from 
various texts under a cover sheet titled "Patty's Industrial 
Hygiene and Toxicology."  However, review of the typeface 
and printing of the evidence submitted reveals that this 
information came from at least three different sources.  The 
veteran appears to assert that this evidence links his 
inservice fluorocarbon exposure to his claimed medical 
disabilities.  However, the best summary of this information 
is contained in the excerpts themselves that state that it 
"is certain that most fluorocarbons are potentially toxic to 
the cardiovascular and bronchopulmonary systems."  However, 
this text then notes that "additional investigation is 
required to establish causal relationship between 
fluorocarbons and cardiovascular and bronchopulmonary 
diseases among exposed workers."  

The veteran also submitted a November 1995 letter from the 
Environmental Protection Agency (EPA).  This letter was in 
response to a specific request from the veteran and states in 
part that his "symptoms of headaches, irritated throat and 
nose, and difficulty breathing is a likely occurrence 
following exposure to [fluorocarbon] . . .  Continued chronic 
exposures to [fluorocarbons] . . . may lead to asthma, 
emphysema or other breathing difficulty."  This letter 
specifically refers to the veteran's alleged inservice 
exposure.  However, we note that the veteran has indicated a 
work history subsequent to service showing refrigeration 
work.  We note that this post-service history of exposure was 
absent from the exposure information provided to EPA.  

The RO obtained a large volume of private medical evidence.  
This evidence dates from approximately 1987 and shows 
treatment for breathing difficulty.  A May 1987 letter from 
Dr. Kohn, a private physician, notes that the veteran had a 
history of "recurrent symptoms of asthma beginning in 
1978."  This letter goes on to state that "physical agents 
which worsen him include exposures to perfumes, hair sprays, 
aerosols, fresh cut grass, weeds, weather changes, hot 
weather, wind, exercise, and excitement."  This letter notes 
that the veteran was a smoker and that he continued to smoke.  
The environmental history was concerned with the veteran's 
current living conditions and there is no mention of any 
fluorocarbon exposure.  Moreover, allergy skin testing was 
conducted with some tests yielding positive results.  The 
diagnosis was allergic rhinitis and allergic asthma.  Dr. 
Kohn's contemporaneous treatment records from 1987 and 1988 
are also of record.  These treatment records reveal diagnoses 
of asthma and chronic obstructive pulmonary disease (COPD).  
These records also indicate a long history of smoking and 
appear to link the veteran's respiratory problems to his 
smoking because smoking cessation is mentioned several times 
as a treatment.  A May 1988 treatment record is particularly 
interesting.  The medical history notes indicate "Hosp. 
Kaiser 7 yrs ago - asthma.  Smokes 1 pack day since age 12.  
Asthma since 1979.  Abdominal surgery perf. Intestine 1971."  
In an October 1994 statement the veteran specifically 
referred to this record and stated "also please see Dr. 
Kohn's history reports to the left which states Kaiser 
Hospital 7 years ago for asthma - this puts it at 
approximately 1971."  As noted in the direct quotation from 
the medical treatment record in question, the record does not 
say what the veteran asserts it says.  The Board is unclear 
as to whether the veteran simply was mistaken in his reading 
of the record or providing his own favorable interpretation.

In November 1998 a VA examination of the veteran was 
conducted.  The veteran reported a "constant tension type 
headache on the right side of his head."  He reported 
shortness of breath with anxiety, but did not associate the 
dyspnea with exertion.  "He states he is able to walk in the 
woods without shortness of breath, however, he does state 
that he takes two inhalers on an irregular basis.  He also 
continues to smoke actively at least two to three packs per 
day.  On review of the patient's C-file showed that his main 
complaints are headaches, dyspnea, emphysema, and a vague 
history of heart disease.  When asked about any complaints of 
chest pain, he denied these."  Physical examination revealed 
a blood pressure of 162/90.  The examining physician noted 
that some wheezes were present on forced expiration.  
Pulmonary function tests were conducted along with an 
electrocardiogram.  The diagnosis was "vague history of 
tension headache on the right side.  Complaints of dyspnea 
with anxiety.  Moderate COPD  . . .  Vague history of heart 
disease with a normal EKG.  Hypertension on today's 
examination despite medical therapy.  Tobacco abuse, 
continued."  The examining physician's opinion was that 
"the patient's emphysema and heart condition and headaches 
are the result of his significant tobacco abuse and continued 
tobacco use.  His complaints are in no way relate to alleged 
exposure to fluorocarbons over 30 years ago."  

In June 1998 the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  He 
testified that he was exposed to fluorocarbons during service 
and that he had difficulty breathing and headaches as a 
result.  He stated that he had received medical treatment for 
the headaches and dyspnea during service.  The veteran also 
testified that he began smoking during service.  The Board 
notes that this testimony is countered by the medical history 
that the veteran provided independently to his private 
physician, which indicated that he had smoked since the age 
of 12.  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran was exposed to fluorocarbons 
during service; (2) whether he has a current disability; and, 
if so, (3) whether the current disability is etiologically 
related to said chemical exposure during service.  Because 
the veteran's service records are destroyed, the Board 
accepts as fact that the veteran was exposed to fluorocarbons 
during service.  The medical evidence of record reveals that 
the veteran has a lung disorder variously diagnosed as COPD, 
asthma, and/or emphysema.  There is also medical evidence 
containing a diagnosis of hypertension, although there is no 
such diagnosis made within a year of service.  The competent 
medical evidence of record reveals only a vague history of 
headaches and heart disease.  However, even assuming that the 
veteran has such disabilities currently, the veteran has 
presented no evidence linking his disabilities to 
fluorocarbon exposure during service.  The medical text and 
EPA letter refer to possible connections.  However, a 
physician has reviewed all of this medical evidence and 
stated that the veteran's claimed disabilities are unrelated 
to any fluorocarbon exposure, but are rather are the result 
of his long history of tobacco abuse.  As such, a 
preponderance of the evidence is against the veteran's claims 
for service connection for headaches, a heart disorder, and a 
lung disorder, as residuals of exposure to fluorocarbons 
during service.

III.  Post Traumatic Stress Disorder

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 
3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) medical evidence of a causal nexus between current 
symptoms and an in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 138(1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996); 38 C.F.R. § 3.304(f) (1998) amended by 64 Fed. Reg. 
32807-32808 (June 18, 1998).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1998) amended by 64 Fed. Reg. 
32807-32808 (June 18, 1998).

Section 1154(b) provides a factual basis 
upon which a determination can be made 
that a particular disease or injury was 
incurred or aggravated in service but not 
a basis to link etiologically the 
condition in service to the current 
condition.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza [v. 
Brown], 7 Vet. App. [498,] 507 (1995).  
Although the provision does not establish 
service connection for a particular 
disability of a combat veteran, it aids 
the combat veteran by relaxing the 
adjudicative evidentiary requirements for 
determining what happened in service.  
See id. at 508; see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that § 1154(b) "does not create 
a statutory presumption that a combat 
veteran's alleged disease or injury is 
service-connected" but "considerably 
lightens[s] the burden of a veteran who 
seeks benefits for an allegedly 
service-connected disease or injury and 
who alleges that the disease or injury 
was incurred in, or aggravated by, combat 
service"); cf. Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994) (38 C.F.R. 
§ 3.306, derived from § 1154(b), creates 
a presumption of aggravation but "not 
service-connection, or even that the 
determination of aggravation is 
irrebuttable".).

Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The veteran claims that he incurred PTSD as a result of 
military service.  Again we note that the veteran's service 
department records have been destroyed and are unavailable.  

The RO has obtained VA psychiatric treatment records dating 
from approximately 1994.  Initial diagnosis of the veteran's 
psychiatric condition was depression and attention deficit 
hyperactive disorder.  By approximately 1996 the veteran's 
diagnosis included a diagnosis of post traumatic stress 
disorder(PTSD).  This diagnosis is supported by psychological 
testing results.  However, it is interesting to note that all 
of the diagnoses of PTSD of record completely fail to 
indicate what, if any, stressors caused the disorder.  In 
fact, a June 1998 VA discharge summary indicates a diagnosis 
of PTSD and states "stressor: not determined."  That the 
veteran has a medical diagnosis of PTSD is not at issue.  
Rather, the difficulty with his claim is the lack of credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).

The veteran has already indicted that he served in the Air 
Force with a military specialty as a heating and 
refrigeration repair specialist.  The Board accepts this as 
fact.  The veteran states that he was assigned to the 623rd 
Aircraft Control and Warning Squadron.  In February 1997 he 
submitted a statement detailing his alleged stressors.  The 
stressors he alleges are:  being put on guard duty overseas 
in the area of Okinawa; being present during typhoons and 
earthquakes; being reprimanded by his supervisors; going AWOL 
when his leave was denied; visiting the morgue of a stateside 
base; being brought to court martial for drug usage; and 
being incarcerated subsequent to service.   

The veteran obtained information related to the 623rd 
Aircraft Control and Warning Squadron directly from the Air 
Force.  This information confirms that this unit was 
stationed in the Okinawa area.  However, there is no 
confirmation of the stressors alleged by the veteran.  The RO 
attempted to verify the stressors alleged by the veteran.  In 
October 1999 the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR)(formerly the U.S. Army & Joint 
Services Environmental Support Group (ESG)) replied.  The 
reply indicated that the historical records of the 623rd 
Aircraft Control and Warning Squadron had been reviewed and 
that the incidents describe by the veteran could not be 
verified.  

At this point the Board notes that the veteran has never 
alleged that he was in combat and none of the stressors he 
alleges are combat related.  As such, the Board finds as fact 
that the veteran did not engage in combat with the enemy.  
Moreover, many of the incidents that the veteran alleges to 
be stressors are instances of his misconduct such as going 
AWOL or using drugs.  A review of the veteran's statement 
really reveals only two potential inservice stressors, which 
are being stationed on an island in the Pacific during 
typhoons and/or earthquakes.  However, the veteran has not 
provided any dates for such incidents and the alleged 
stressors have not been verified.  The Board finds that these 
incidents do not constitute a "combat" stressor .  
38 U.S.C.A. § 1154(b) (West 1991).  Therefore, the Board 
concludes that the relaxed evidentiary standards of section 
1154(b) do not apply to this incident, and the Board will not 
find as fact that the alleged incidents actually occurred for 
service connection purposes since the veteran has not 
provided any credible supporting evidence to corroborate the 
occurrence of the event.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).  (noting that if claimed stressor is not combat 
related, a veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence"); 38 C.F.R. § 3.304(f) (1999).

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  Simply put the 
veteran has made assertions of a few non-combat stressors.  
The RO has been unable to verify these stressors.  The 
veteran has not submitted any credible supporting evidence 
that the claimed inservice stressors occurred.  Therefore the 
veteran has not satisfied the requirements of 38 C.F.R. 
§ 3.304(f) (1999) to establish service connection for PTSD.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

Service connection for headaches, a heart disorder, and a 
lung disorder, claimed as residuals of exposure to 
fluorocarbons during service, is denied.  

Service connection for post traumatic stress disorder is 
denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

